Title: To George Washington from Thomas Jefferson, 3 November 1780
From: Jefferson, Thomas
To: Washington, George


                        
                            Sir
                            Richmond Novemr 3d 1780
                        
                        Since I had the honor of writing to your Excellency on the 25th ult. the enemy have withdrawn their force
                            from the north side of James river, and have taken post at Portsmouth, which we learn they are fortifying, their highest
                            post is Suffolk where there is a very narrow and defensible pass between Nansemond river and the dismal swamp, which
                            covers the country below from being entered by us. More accurate information of their force than we at first had gives us
                            reason to suppose them to be from 25 to 3000, of which between 60 and 70 are cavalry. they are commanded by General Leslie
                            and were convoyed by the Romulus of 40 guns the Blonde of 32, the delight Sloop of 16, a twenty gun ship of Jno. Goodrichs
                            and two row gallies commanded by Commodore Gayton. we are not yet assured that they have landed their whole force. Indeed
                            they give out themselves that after drawing the force of this State to Suffolk they mean to go to Baltimore. Their
                            movements here had induced me to think they came in expectation of meeting with Lord Cornwallis in this country, that his
                            precipitate retreat has left them without a concerted object, and that they were waiting further orders. Information of
                            this morning says that on being informed of Lord Cornwallis’s retreat and a public paper produced to them wherein were
                            printed the several dispatches which brought this intelligence from Genl Gates, they unladed a vessel and sent her off
                            to Charles town immediately. the fate of this army of theirs hangs on a very slender naval force indeed.
                        The want of Barracks at fort Frederic as represented by Colo. Wood, the difficulty of getting waggons
                            sufficient to move the whole convention troops at once, and the state of unreadiness in which the regiment of guards is,
                            have induced us to think that it will be better to remove those troops in two divisions, and as the whole danger of
                            desertion to the enemy & of correspondence with the disaffected in our southern counties is from the british only
                            (for from the Germans we have no apprehensions on either head) we have advised Colo. Wood to move on the british in the
                            first division and to leave the Germans in their present situation to form a second division and to be moved so soon as
                            barracks may be erected at Fort Frederic. By these means the british may march immediately under the guard of colo.
                            Crockets battalion, while colo. Taylors regt of guards remain with the Germans. I cannot suppose that this will be deemed
                            such a seperation as is provided against by the convention, nor that their officers will wish to have the whole troops
                            crouded together into barracks which probably are not sufficient for half of them. shoud they however insist on their
                            being kept together, I suppose it woud be the opinion that the second division shoud follow the first as closely as
                            possible, and that their being exposed to a want of covering woud in that case justly be imputable to themselves only. The
                            delay of the second division will lessen the distress for provisions which may perhaps take place on their first going to
                            the new post before matters have got into a regular train. I have the honor to be with very great respect & esteem
                            your Excellency’s Most obedient & most humble sert
                        
                            Th: Jefferson
                        
                        
                            P.S. by a letter from Colo. Wood received since writing the above I am informed the British
                                Conventioners are 804 rank & file. he does not mention the present number of the Germans. in May last they
                                were 1503 including officers.
                        

                    